Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on January 8, 2022.


Status of Claims
Amendment of claims 1, 4 and 18, and cancellation of claim 9 is acknowledged
Claims 1-8 and 10-18 are currently pending and are the subject of this office action.
Claims 10-13 were withdrawn because they do not encompass the elected species.
Amended claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: previously examined claims 1-9 and 14-18 recited a method of treating heart failure in a patient in need thereof (i.e. a patient suffering from heart failure), while amended claim 18 recites a method of inducing an inotropic, lusitropic and/or vasodilatory effect in a patient suffering from chronic systolic heart failure.
Since applicant has received an action on the merits for the originally presented invention (a method of treating heart failure in a patient suffering from heart failure), this 
Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-8 and 14-17 are presently under examination.

Priority
This application is a Continuation-in-Part of International Application No. PCT/US19/16128, filed January 31, 2019, which claims priority to U.S. Provisional Patent Application No. 62/700,126, filed July 18, 2018; U.S. Provisional Patent Application No.62/683,431, filed June 11, 2018; and U.S. Provisional Patent Application No. 62/624,705, filed January 31, 2018.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.
Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wennogle et. al. (US 2016/0038494, cited in prior office action).

For claim 1, Wennogle teaches a method of treating heart failure comprising the administration (to a patient suffering from heart failure) of therapeutically effective amounts (see [0035] and [1058]) of a composition comprising a PDE1 inhibitor (see [0032], {0036], see claims 1, 7 and 15; claims 19, 22 and 27-34).
Wennogle does not teach the administration of about 10 mg to about 90 mg of the PDE1 inhibitor.  However, Wennogle teaches the administration of about 2.0 to 100 mg of the PDE1 inhibitor (see 1061) which overlaps with the instantly claimed range (10 mg to about 90 mg).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Wennogle does not teach that the patient (suffering from heart failure) also suffers from chronic systolic heart failure.  However, it will be obvious to treat heart failure following the method of Wennogle in any individual suffering from heart failure, regardless of how many any other diseases the patient might suffer from (i.e. chronic systolic heart failure, diabetes, pain, dementia, etc.), since nothing in the Wennogle reference teaches against treating heart failure comprising the administration of a composition comprising a PDE1 inhibitor in a patient suffering from heart failure and any other disease, including chronic systolic heart failure.
Wennogle does not teach that the amounts of PDE1 administered (like between 2.0 mg and 100 mg) are sufficient to induce inotropic, lusitropic or vasodilatory activity.  However, the amounts disclosed by Wennogle (between 2.0 mg and 100 mg) are the same, or anticipate the amounts that the instant specification considers sufficient to induce inotropic, lusitropic or vasodilatory activity (see instant specification pages 40-44 paragraph [0053], more specifically page 41 section 4.8, and specification pages 44-48, paragraph [0056], more specifically page 46, section 5.8).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the amount of PDE1 inhibitor used in the method of the prior art does not possess the same material, structural and functional characteristics of the amount claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the amounts of PDE1 inhibitor used in the claimed method is different from those taught by the prior art In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 
All this will result in the practice of claim 1 with a reasonable expectation of success.


For claims 2 and 3, Wennogle teaches that the PDE1 inhibitor can be:

    PNG
    media_image1.png
    190
    409
    media_image1.png
    Greyscale

(See page 18, left column, and claims 7 and 22).


Wennogle teaches all the limitations of claim 4, except for the administration of about 30 mg to about 90 mf of the PDE1 inhibitor.  However, Wennogle teaches the administration from 2.0 mg to about 100 mg of the PDE1 inhibitor (see [1061]) which overlaps with the instantly claimed range.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 4 with a reasonable expectation of success.


Wennogle teaches all the limitations of claim 5, except for the administration of about 30 mg of the PDE1 inhibitor.  However, Wennogle teaches the administration from 2.0 mg to about 50 mg of the PDE1 inhibitor (see [1061]) which overlaps with the instantly claimed range.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 5 with a reasonable expectation of success.

For claim 6, Wennogle teaches that the administration can be once daily (see [1061]).

For claims 7 and 8, as stated above:
Wennogle further teaches that the amounts administered are between: 2.0 mg to 100 mg (see [1061]).  Wennogle does not teach that these amounts are sufficient to induce inotropic, lusitropic and/or vasodilatory activity.  However, the amounts disclosed by Wennogle (between 0.50 mg and 300 mg) are the same as the amounts that the instant specification considers sufficient to induce inotropic, lusitropic and/or vasodilatory activity (see instant specification pages 40-44 paragraph [0053], more specifically page 41 section 4.8, and specification pages 44-48, paragraph [0056], more specifically page 46, section 5.8).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the amount of PDE1 inhibitor used in the method of the prior art does not possess the same material, structural and functional characteristics of the amount claimed in the instant application.  In the absence of In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claims 7 and 8 with a reasonable expectation of success.

For claim 14 and 15, Wennogle further teaches that the composition can comprise a Neprilysin (NEP) inhibitor (see for example [0035], see also claims 1, 3, 8, 19, 23, 27, 31 and 33). 

For claim 16, Wennogle further teaches the composition can comprise a Neprilysin (NEP) inhibitor (see for example [0035], see also claims 1, 3, 8, 19, 23, 27, 31 and 33) and an Angiotensin II Receptor Antagonist (ARB) (See [1063]). 

For claim 17, Wennogle further teaches the composition can comprise a Neprilysin (NEP) inhibitor (see for example [0035], see also claims 1, 3, 8, 19, 23, 27, 31 and 33) and an Angiotensin II Receptor Antagonist (ARB) (See [1063]). 
Wennogle further teaches that the Neprilysin inhibitor can be phosphoramidon (see [0985]).  Wennogle does not teach the conjunction administration with the specific ARB valsartan.  However, Wennogle teaches that valsartan is an ARB that has been already administered with NEP inhibitors for the treatment of hypertension (see [0031]).
prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (an ARB) for another (valsartan) with an expectation of success, since the prior art establishes that both function in similar manner.
The skilled in the art will be further motivated to use valsartan in combination with a NEP inhibitor, since it has already been proven that this combination is effective in treating hypertension which is associated with heart disease, thus resulting in the practice of claim 17, with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
It is clear from the above rejection that what is being treated is heart failure and not necessarily chronic heart failure.  Even though the claims require that the patient also suffers from chronic systolic heart failure, the claims do not necessarily require to treat chronic systolic heart failure.  What the claims do require is to treat heart failure in a patient suffering from heart failure who also happens to suffer from chronic systolic heart failure.




Double Patenting (Modified Rejections Necessitated by Amendment).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8 and 14-17 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,285,992 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘992 patent both claim methods of treating heart failure comprising the administration of a composition comprising a PDE1 inhibitor, wherein the PDE1 inhibitor of instant claims 2 and 3 is identical to the PDE1 inhibitor of claim 15 of the ‘992 patent.  The composition of the ‘992 patent also comprises NEP inhibitors.  There is nothing in the ‘992 patent that prevents or excludes the treatment of heart failure in patients also suffering from chronic systolic heart failure.
The ‘992 patent is silent regarding “inducing inotropic, lusitropic and/or vasodilatory effects”.  However: “inducing inotropic, lusitropic and/or vasodilatory effects” will naturally flow from the teachings of (or method made obvious by) the ‘992 patent, since the same compound (a PDE1 inhibitor) is being administered to the same subjects (subjects that suffer from heart failure). In other words, products of identical or 
In other words, even though the ‘992 patent is silent regarding “inducing inotropic, lusitropic and/or vasodilatory effects” by practicing the method made obvious by the ‘992 patent: “a method of treating heart failure comprising the administration of therapeutically effective amounts of a composition comprising a PDE1 inhibitor", one will also be “inducing inotropic, lusitropic and/or vasodilatory effects”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“inducing inotropic, lusitropic and/or vasodilatory effects” of the method made obvious by the prior art (“a method of treating heart failure comprising the administration of therapeutically effective amounts of a composition comprising a PDE1 inhibitor").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

Claims 1-8 and 14-17 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 11, 14 and 16 of U.S. Patent No. 9,801,882 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘882 patent both claim methods of treating heart failure comprising the administration of a composition comprising a PDE1 inhibitor, wherein the PDE1 inhibitor of instant claims 2 and 3 is identical to the PDE1 .
The ‘882 patent is silent regarding “inducing inotropic, lusitropic and/or vasodilatory effects”.  However: “inducing inotropic, lusitropic and/or vasodilatory effects” will naturally flow from the teachings of (or method made obvious by) the ‘882 patent, since the same compound (a PDE1 inhibitor) is being administered to the same subjects (subjects that suffer from heart failure). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the ‘882 patent is silent regarding “inducing inotropic, lusitropic and/or vasodilatory effects” by practicing the method made obvious by the ‘992 patent: “a method of treating heart failure comprising the administration of therapeutically effective amounts of a composition comprising a PDE1 inhibitor", one will also be “inducing inotropic, lusitropic and/or vasodilatory effects”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“inducing inotropic, lusitropic and/or vasodilatory effects” of the method made obvious by the prior art (“a method of treating heart failure comprising the administration of therapeutically effective amounts of a composition comprising a PDE1 inhibitor").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

Claims 1-8 and 14-17 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11 and 13-14 of U.S. Patent No. 10,398,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘698 patent both claim methods of treating heart failure comprising the administration of a composition comprising a PDE1 inhibitor, wherein the PDE1 inhibitor of instant claims 2 and 3 is identical to the PDE1 inhibitor of claims 11, 13 and 14 of the ‘698 patent.   There is nothing in the ‘698 patent that prevents or excludes the treatment of heart failure in patients also suffering from chronic systolic heart failure.
The ‘698 patent is silent regarding “inducing inotropic, lusitropic and/or vasodilatory effects”.  However: ““inducing inotropic, lusitropic and/or vasodilatory effects” will naturally flow from the teachings of (or method made obvious by) the ‘882 patent, since the same compound (a PDE1 inhibitor) is being administered to the same subjects (subjects that suffer from heart failure). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the ‘698 patent is silent regarding “inducing inotropic, lusitropic and/or vasodilatory effects” by practicing the method made obvious by the ‘992 patent: “a method of treating heart failure comprising the administration of therapeutically effective amounts of a composition comprising a PDE1 inhibitor", one will inducing inotropic, lusitropic and/or vasodilatory effects”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“inducing inotropic, lusitropic and/or vasodilatory effects” of the method made obvious by the prior art (“a method of treating heart failure comprising the administration of therapeutically effective amounts of a composition comprising a PDE1 inhibitor").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

Claims 1-8 and 14-17 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/966,818 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘992 patent both claim methods of treating heart failure comprising the administration of a composition comprising a PDE1 inhibitor, wherein the PDE1 inhibitor of instant claims 2 and 3 is identical to the PDE1 inhibitor of claim 15 of the ‘992 patent.  The composition of the ‘992 patent also comprises NEP inhibitors.
There is nothing in the copending application that prevents or excludes the treatment of heart failure in patients also suffering from chronic systolic heart failure.



Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
It is clear from the above rejection that what is being treated is heart failure and not necessarily chronic heart failure.  Even though the claims require that the patient also suffers from chronic systolic heart failure, the claims do not necessarily require to treat chronic systolic heart failure.  What the claims do require is to treat heart failure in a patient suffering from heart failure who also happens to suffer from chronic systolic heart failure.










Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 8, 2022.